DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed July 14, 2021 has been entered.  Claims 21-23 are cancelled, leaving claims 1-20 pending in this application. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application KR10-2020-0131294 filed in Korea on October 12, 2020
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ”a host device and a storage device which are connected in a universal flash storage standard”.  Claim 15 recites “an operating method of a host device to which a universal flash storage standard is applied”.  Both claims recite “a universal flash storage standard”.  UFS (Universal Flash Storage) refers to a series of standards maintained by JEDEC (“Universal Flash Storage (UFS)”).  As seen from JEDEC, multiple versions of UFS exist; at least 3.0 and 3.1, and presumably a 1.0 and 2.0.  The claims do not make clear, and the specification does not make clear, to one of ordinary skill in the art which version of the UFS standard is interpreted to be covered or excluded by the scope of the claim, leading to an issue of indefiniteness.  For the purpose of examination, while no language is suggested, it is assumed that any version of the UFS standard is sufficient. 
The dependent claims are rejected for dependence on either claim 1 or 15. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites processing circuitry configured to:
Store a host command credit in a host command register, the host command credit indicating an estimated command accommodation limit of the storage device.
Claim 15 recites the operating method comprising:
Transmitting, to a storage device, the command and a host response credit, the host response credit indicating an actual response accommodation limit of the host device, the response accommodation limit of the host device based on a host command credit, the host command credit indicating an estimated command accommodation limit of the storage device;
Receiving a response and a storage command credit from the storage device, the response being a result of performing the command, and the storage command credit indicating an actual command accommodation limit of the storage device;
Updating the host command credit based on the storage command credit.
The provision of a submission queue/completion queue and details about what the queues represent, how the data structures are implemented, is not novel, see NVM Express (“NVM Express Revision 1.4”) Figure 1, pages 7-9.  With regards to implementing the submission/completion queues with a UFS-compliant host and storage device, see also Hahn et al. (US 2015/0134857), Benisty et al (US 2017/0322897), Satish et al. (US 2019/0087362), and Benisty (US 2020/0097422).
The concept of a credit or token indicating some limit of a device is also not novel, nor is the concept of one credit correlating to one command/response.  A close reference is Kung et al. (“Credit-Based Flow Control for ATM Networks: Credit Update Protocol, Adaptive Credit Allocation, and Statistical Multiplexing”) which does discuss maintaining and updating credit balances, and in particular where the receiver sends information to the sender in order to update a credit balance, see Sections 3 and 4.  Other references were found discussing token bucket/leaky bucket algorithms, which utilize credits and tokens to measure the fullness/emptiness of a queue respectively, see Amir et al. (US 9,760,311), Lehmann et al. (US 2016/0372160), Earhart et al. (US 2018/0275923),  Debbage et al. (US 2021/0119930), Arashloo et al. (“Enabling Programmable Transport Protocols in High-Speed NICs”). In all these references, the credits/tokens are utilized to restrict transferring requests/information if the receiver is unable to receive the transferred data, so the credits would represent the limit of the receiving devices.  This would read upon the host response credit, as the host response credit represents a limit of the response slot as recited in claims 1 and 15 (i.e. where the host receives responses from the storage), and the storage command register representing a limit of the command slot as recited in claim 15 (i.e. where the storage device receives commands from the host).
An additional reference found is Min et al. (“Cgroup++: Enhancing I/O Resource Management of Linux Cgroup on NUMA Systems with NVMe SSDs”) which utilizes credits to control how different workloads are sent to SSD’s, see Section 3. This teaches that incorporating a credit/token system, similar to the bucket/credit system as described above, into a storage system and specifically SSD’s with submission queues/command queues would be an obvious modification.
However, as identified above, in both claims 1 and 15, the host response credit and storage command credit, representing the actual limits of the host response slot and storage command slot, are not the only credits recited.  A host command credit, estimating the command accommodation limit of the storage device is recited in both claims 1 and 15, where claim 15 additionally provides that the host’s response limit is based on this host command credit, and that the host command credit is updated upon reception of the storage command credit from the storage device.  Both claims require that the host maintains a credit estimating the storage device’s limit.
A review of Kung’s disclosure shows that the credit balance is only a single number that is updated/tracked; there is no separate estimate.  While the credit cell sent from the receiver to the sender is very similar to the reception of the storage command credit used to update the host command credit, it is not clear that Kung would render the presence of the estimated host command credit to be obvious. 
In all the other identified references, no disclosure was found to feature a credit estimating the limit in addition to a credit representing the actual limit. The majority of the above references only provide for buckets to measure the current capacity/maximum capacity, with no discussion for a host side estimate.
In view of the teachings of the art, a determination is made that the art fails to teach the host command credit as defined above in claims 1 and 15, leading to a determination of allowable subject matter.
The dependent claims are considered to recite allowable subject matter for dependence on either claim 1 or claim 15.
Examiner notes that the above analysis is based on the host command credit/storage command credit relation as recited in claims 1 and 15.  A similar analysis would apply to the storage response credit/host response credit, where the storage response credit is an estimated response accommodation limit of the host device, and the host response credit indicates an actual limit of the host device. This storage response credit is recited in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JEDEC, NVMe, Hahn, Benisty, Satish, Benisty, Kung, Amir, Lehmann, Earhart, Debbage, Min, as cited above, 
Cui (US 2009/0073881, as presented in applicant’s IDS) has a sending device query the state of a queue before sending over control frames, but does not appear to itself maintain an estimated state,
Liu et al. (US 2014/0331001) provides an additional example of the submission/completion queue’s operation and structure,
Chen et al. (US 2022/0027059) discusses utilizing a token system for managing data transfers in storage systems,
Qualcomm (KR-10-2017-0013270, as presented in applicant’s IDS) discloses registers used to store slot information for allocated/shared requests,
Liu et al. (“Exploring Token-Oriented In-Network Prioritization in Datacenter Networks”) has the receiver send tokens before the sender can send data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139   

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139